Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
                                                    DETAILED ACTION
1.  The Applicant’s response to the office action filed on September 13, 2022 is acknowledged.
                                               Status of the Amendment
2.  Claims 1-2 and 4-20 are pending under examination. Claim 3 was canceled. The Applicant’s arguments and the amendment have been fully considered and found persuasive in-part for the reasons that follow. 
Response to Arguments:
3. The objection to the drawings has been withdrawn in view of the amendment.
4. The rejection of claims under 35 USC 102(a)(1) as being anticipated by Handique et al. has been withdrawn in view of the amendment.
5. The rejection of claims under 35 USC 103 as being obvious over Handique et al. in view of Benn et al. has been withdrawn in view of the amendment.
6. With reference to the rejection under double patenting over the claims in the US patents 10,975,422; 10746,648; 10/408,736; 10/718,007; 10/449,543; 11,237,096; 11/231,355; 11,073468; and10, 851,426; , the Applicant’s arguments on withholding the rejection in abeyance until the claims are otherwise in condition for allowance, were fully considered and the rejections were maintained until terminal disclaimer is filed and re-written to address the amendment.

                             New Rejections necessitated by the amendment
                                             Claim Rejections - 35 USC § 112
7.  The following is a quotation of the first paragraph of 35 U.S.C. 112(a):(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.
The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.
Claims 1-2 and 4-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
         As MPEP 2163.06 notes “If new matter is added to the claims, the examiner should reject the claims under 35 U.S.C. 112, first paragraph - written description requirement. In re Rasmussen, 650 F.2d 1212, 211 USPQ 323 (CCPA 1981)”. 
     Here, the new limitation of ‘’chamber volume directly corresponding to the volume of a single particle, and configured to capture one of a population of target particles in a single-particle format’ as claimed in claims 1 and 16 represents a new matter. The  Applicant cited portion (para 0032) has support for single cell capture in a single cell format and  Fig 5B (para 0045)) of the specification has support for particles (reagent particles in individual pores, indicating plurality of particles captured at individual pores that holds a single cell. However, the specification  lacks descriptive support for ‘capturing one of a population of target particles in a single-particle format’ as claimed.  Further, the specification lacks support for a chamber volume directly corresponding to a single particle. Since no basis has been found in the specification to support the new claim limitation, the claims are rejected as incorporating new matter. 
Nonstatutory Double Patenting
8.   The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www. uspto. gov/ patents/ process/ file/ efs/ guidance/eTD-info-I.jsp.
      A. Claims 1-2 and 4-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of US Patent 10,975,422 (hereafter the ‘422). Although the claims at issue are not identical, they are not patentably distinct from each other because the instant claims 1-2 and 4-20 are generic to all that is recited in claims 1-20 of the patent ‘422. That is, the claims 1-20 fall entirely within the scope of claims 1-20 of the patent ‘422, or in other words, claims 1-2 and 4-20 are anticipated/ obvious over the claims 1-20 of the patent ‘422. Specifically the method steps comprising providing a substrate comprising an inlet port coupled to an inlet channel, a set of chamber coupled to the inlet channel along the length of the inlet channel, wherein the set of chambers each having a single particle, capturing target particles in a single-particle-format, an outlet channel downstream of the set of chamber coupled to the chambers; delivering a biological sample, retaining nucleic acid targets within the set of chambers, receiving reagents comprising PCR reagents at the set of chamber, amplifying said nucleic acid targets by transmitting heat and analyzing contents of set of chambers upon imaging the set of chambers with fluorescent detection of said contents of the claims 1-2 and 4-20 are within the scope of the claims 1-20 of the patent ‘422 The claims recite single particle in a single particle format which is considered as an obvious variation over the claims in the patent ‘422 disclosing capturing single cells in a single cell format and
performing biochemical process within set of chambers comprising amplifying
targets using PCR. Therefore the instant claims are obvious over the claims in the
patent ‘422.
B. Claims 1-2 and 4-20 are rejected on the ground of nonstatutory double patenting as
being unpatentable over claims 1-20 of US Patent 10,746,648 (hereafter the ‘648).
Although the claims at issue are not identical, they are not patentably distinct from each
other because the instant claims 1-2 and 4-20 are generic to all that is recited in claims 1-20 of the patent ‘648. That is, the claims 1-2 and 4-20 fall entirely within the scope of claims 1-20 of the patent ‘648, or in other words, claims 1-2 and 4-20 are anticipated/ obvious over the claims 1-20 of the patent ‘648. Specifically, the method steps comprising providing a substrate comprising an inlet port coupled to an inlet channel, a set of chamber coupled to the inlet channel along the length of the inlet channel, wherein the set of chambers each having a single particle, capturing target particles in a single-particle-format, an outlet channel downstream of the set of chamber coupled to the chambers; delivering a biological sample, retaining nucleic acid targets within the set of chambers, receiving reagents comprising PCR reagents at the set of chamber, amplifying said nucleic acid targets by transmitting heat and analyzing contents of set of chambers upon imaging the set of chambers with fluorescent detection of said contents of the claims 1-2 and 4-20 are within the scope of the claims 1-20 of the patent ‘648. The claims recite single particle in a single particle format which is considered as an obvious variation over the claims in the patent ‘648 disclosing capturing single cells in a single cell format and performing biochemical process within set of partitions (chambers) comprising amplifying targets using PCR. Therefore the instant claims are obvious over the claims in the patent ‘648.
C. Claims 1-2 and 4-20 are rejected on the ground of nonstatutory double patenting as
being unpatentable over claims 1-20 of U.S. Patent No 10,408,736 (hereafter the ‘736).
Although the claims at issue are not identical, they are not patentably distinct from each
other because the claims 1-2 and 4-20 are generic to all that is recited in claims 1-20 of the patent ‘736. That is, the claims 1-2 and 4-20 fall entirely within the scope of claims 1-20 of the patent ‘736, or in other words, claims 1-2 and 4-20 are anticipated/obvious over the claims 1-20, specifically claim 1 in combination with claim 5-9 of the patent ‘736. Specifically the method steps comprising providing a substrate comprising an inlet port coupled to an inlet channel, a set of chamber coupled to the inlet channel along the length of the inlet channel, wherein the set of chambers each having a single particle, capturing target particles in a single-particle-format, an outlet channel downstream of the set of chamber coupled to the chambers; delivering a biological sample, retaining nucleic acid targets within the set of chambers, receiving reagents comprising PCR reagents at the set of chamber, amplifying said nucleic acid targets by transmitting heat and analyzing contents of set of chambers upon imaging the set of chambers with fluorescent detection of said contents of the claims 1-2 and 4-20 are within the scope of the claims 1-20 of the patent ‘736. The claims recite single particle in a single particle format which is considered as an obvious variation over the claims in the patent ‘736 disclosing capturing single cells in a single cell format and performing biochemical process within set of chambers comprising amplifying targets using PCR. Further, the instant claims recite amplifying within the set of chambers, which is considered as an obvious variation over the claims in the patent 736, which discloses providing microfluidic network comprising a set of structures in fluid connection with inlet and outlet channels and assaying within set of structures or partitions or pores (chambers) wherein the assaying comprises amplifying targets using PCR. Therefore the instant claims are obvious over the claims in the patent ‘736.
   D. Claims 1-2 and 4-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of US Patent 10,718,007 (hereafter the’007) .
Although the claims at issue are not identical, they are not patentably distinct from each
other because the instant claims 1-2 and 4-20 are generic to all that is recited in claims 1-20 of the patent ‘007. That is, the claims 1-2 and 4-20 fall entirely within the scope of claims 1-20 of the patent ‘007, or in other words, claims 1-2 and 4-20 are anticipated/ obvious over the claims 1-20 of the patent ‘007. Specifically the method steps comprising providing a substrate comprising an inlet port coupled to an inlet channel, a set of chamber coupled to the inlet channel along the length of the inlet channel, wherein the set of chambers each having a single particle, capturing target particles in a single-particle-format, an outlet channel downstream of the set of chamber coupled to the chambers; delivering a biological sample, retaining nucleic acid targets within the set of chambers, receiving reagents comprising PCR reagents at the set of chamber, amplifying said nucleic acid targets by transmitting heat and analyzing contents of set of chambers upon imaging the set of chambers with fluorescent detection of said contents of the claims 1-2 and 4-20 are within the scope of the claims 1-20, specifically claims 11-20 of the patent ‘007. The claims recite single particle in a single particle format which is considered as an obvious variation over the claims in the patent ‘007 disclosing capturing single cells in a single cell format and performing biochemical process within set of chambers comprising amplifying targets using PCR. Further, the instant claims recite amplifying within the set of chambers, which is considered as an obvious variation over the claims in the patent wherein the assaying within set of pores (chambers) by transmitting reagent volume to the set of pores, thereby assaying each of the set, wherein the assaying comprises amplifying targets using PCR. Therefore, the instant claims are obvious over the claims in the patent ‘007.
E. Claims 1-2 and 4-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of US Patent 10,449,543 (hereafter the ‘543). Although the claims at issue are not identical, they are not patentably distinct from each other because the claims 1-2 and 4-20 are generic to all that is recited in claims 1-20 of the patent ‘543. That is, the claims 1-2 and 4-20 fall entirely within the scope of claims 1-20 of the patent ‘543, or in other words, claims 1-2 and 4-20 are anticipated/ obvious over the claims 1-20 of the patent ‘543. Specifically the method steps comprising providing a substrate comprising an inlet port coupled to an inlet channel, a set of chamber coupled to the inlet channel along the length of the inlet channel, wherein the set of chambers each having a single particle, capturing target particles in a single-particle-format, an outlet channel downstream of the set of chamber coupled to the chambers; delivering a biological sample, retaining nucleic acid targets within the set of chambers, receiving reagents comprising PCR reagents at the set of chamber, amplifying said nucleic acid targets by transmitting heat and analyzing contents of set of chambers upon imaging the set of chambers with fluorescent detection of said contents of the claims 1-2 and 4-20 are within the scope of the claims 1-20 of the patent ‘543. The claims recite single particle in a single particle format which is considered as an obvious variation over the claims in the patent ‘543 disclosing capturing single cells in a single cell format and performing biochemical process within set of chambers comprising amplifying targets using PCR. Further, the instant claims recite amplifying within the set of chambers, which is considered as an obvious variation over the claims in the patent ‘543, wherein the claims disclose analyzing within set of wells (chambers) comprises amplifying targets using PCR. Therefore, the instant claims are obvious over the claims in the patent ‘543.
F. Claims 1-2 and 4-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of US Patent 11,237,096 (hereafter the ‘096). Although the claims at issue are not identical, they are not patentably distinct from each other because the claims 1-2 and 4-20 are generic to all that is recited in claims 1-20 of the patent ‘096. That is, the claims 1-2 and 4-20 fall entirely within the scope of claims 1-20 of the patent ‘096, or in other words, claims 1-2 and 4-20 are anticipated/ obvious over the claims 1-20 of the patent ‘096. Specifically the method steps comprising providing a substrate comprising an inlet port coupled to an inlet channel, a set of chamber coupled to the inlet channel along the length of the inlet channel, wherein the set of chambers each having a single particle, capturing target particles in a single-particle-format, an outlet channel downstream of the set of chamber coupled to the chambers; delivering a biological sample, retaining nucleic acid targets within the set of chambers, receiving reagents comprising PCR reagents at the set of chamber, amplifying said nucleic acid targets by transmitting heat and analyzing contents of set of chambers upon imaging the set of chambers with fluorescent detection of said contents of the claims 1-2 and 4-20 are within the scope of the claims 1-20, specifically claims 14-20 of the patent ‘096. The claims recite single particle in a single particle format which is considered as an obvious variation over the claims in the patent ‘096 disclosing capturing single cells in a single cell format and performing biochemical process within set of chambers comprising amplifying targets using PCR. Further, the instant claims recite amplifying within the set of chambers, which is considered as an obvious variation over the claims in the patent ‘096, wherein providing an environment for conducting a set of process within set of chambers comprises amplifying targets. Therefore, the instant claims are obvious over the claims in the patent ‘096.
G. Claims 1-2 and 4-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of US Patent 11,231,355 (hereafter the ‘355). Although the claims at issue are not identical, they are not patentably distinct from each other because the instant claims 1-2 and 4-20 are generic to all that is recited in claims 1-20 of the patent ‘355. That is, the claims 1-2 and 4-20 fall entirely within the scope of claims 1-20 of the patent ‘355, or in other words, claims 1-2 and 4-20 are anticipated/ obvious over the claims 1-20 of the patent ‘355. Specifically the method steps comprising providing a substrate comprising an inlet port coupled to an inlet channel, a set of chamber coupled to the inlet channel along the length of the inlet channel, wherein the set of chambers each having a single particle, capturing target particles in a single-particle-format, an outlet channel downstream of the set of chamber coupled to the chambers; delivering a biological sample, retaining nucleic acid targets within the set of chambers, receiving reagents comprising amplification reagents at the set of chamber, amplifying said nucleic acid targets by transmitting heat and analyzing contents of set of chambers upon imaging the set of chambers with fluorescent detection of said contents of the claims 1-2 and 4-20 are within the scope of the claims 1-20 of the patent ‘355. The claims recite single particle in a single particle format which is considered as an obvious variation over the claims in the patent ‘355 disclosing capturing single cells in a single cell format and performing biochemical process within set of chambers comprising amplifying targets using PCR. Further, the instant claims recite amplifying within the set of chambers, which is considered as an obvious variation over the claims in the patent ‘355, wherein providing an environment for conducting a set of process within set of chambers comprises amplifying targets. Therefore, the instant claims are obvious over the claims in the patent ‘355.
H. Claims 1-2 and 4-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of US Patent 11,073,468 (hereafter the ‘468). Although the claims at issue are not identical, they are not patentably distinct from each other because the claims 1-2 and 4-20 are generic to all that is recited in claims 1-20 of the patent ‘468. That is, the claims 1-2 and 4-20 fall entirely within the scope of claims 1-20 of the patent ‘468, or in other words, claims 1-2 and 4-20 are anticipated/ obvious over the claims 1-20 of the patent ‘468. Specifically the method steps comprising providing a substrate comprising an inlet port coupled to an inlet channel, a set of chamber coupled to the inlet channel along the length of the inlet channel, wherein the set of chambers each having a single particle, capturing target particles in a single-particle-format,  an outlet channel downstream of the set of chamber coupled to the chambers; delivering a biological sample, retaining nucleic acid targets within the set of chambers, receiving reagents comprising PCR reagents at the set of chamber, amplifying said nucleic acid targets by transmitting heat and analyzing contents of set of chambers upon imaging the set of chambers with fluorescent detection of said contents of the claims 1-2 and 4-20  are within the scope of the claims 1-20, specifically claims 11-20 of the patent ‘468. The claims recite single particle in a single particle format which is considered as an obvious variation over the claims in the patent ‘468 disclosing capturing single cells in a single cell format and performing biochemical process within set of chambers comprising amplifying targets using PCR. Further, the instant claims recite amplifying within the set of chambers, which is considered as an obvious variation over the claims in the patent ‘468, wherein providing an environment for conducting a set of process within set of chambers comprises amplifying targets. Therefore, the instant claims are obvious over the claims in the patent ‘468.
I. Claims 1-2 and 4-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of US Patent 10,851,426 (hereafter the ‘426). Although the claims at issue are not identical, they are not patentably distinct from each other because the claims 1-2 and 4-20 are generic to all that is recited in claims 1-18 of the patent ‘426. That is, the claims 1-2 and 4-20 fall entirely within the scope of claims 1-18 of the patent ‘426, or in other words, claims 1-2 and 4-20 are anticipated/ obvious over the claims 1-18 of the patent ‘426. Specifically the method steps comprising providing a substrate comprising an inlet port coupled to an inlet channel, a set of chamber coupled to the inlet channel along the length of the inlet channel, wherein the set of chambers each having a single particle, capturing target particles in a single-particle-format, an outlet channel downstream of the set of chamber coupled to the chambers; delivering a biological sample, retaining nucleic acid targets within the set of chambers, receiving reagents comprising PCR reagents at the set of chamber, amplifying said nucleic acid targets by transmitting heat and analyzing contents of set of chambers upon imaging the set of chambers with fluorescent detection of said contents of the claims 1-2 and 4-20 are within the scope of the claims 1-18, specifically claims 14-18 of the patent ‘426. The claims recite single particle in a single particle format which is considered as an obvious variation over the claims in the patent ‘426 disclosing capturing single cells in a single cell format and performing biochemical process within set of chambers comprising amplifying targets using PCR. Further, the instant claims recite amplifying within the set of chambers, which is considered as an obvious variation over the claims in the patent ‘426, wherein receiving process reagents within set of wells (chambers) comprises reagent for amplification for amplifying targets. Therefore, the instant claims are obvious over the claims in the patent ‘426. 
                                                       Conclusion
            Claims 1-2 and 4-20 are free of art.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SURYAPRABHA CHUNDURU whose telephone number is (571)272-0783. The examiner can normally be reached 8.00am-4.30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Benzion can be reached on 571-272-0782. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https:// www. uspto. gov/ patents/ docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SURYAPRABHA CHUNDURU/Primary Examiner, Art Unit 1637